PER CURIAM.
Appellant, James H. Stephens, entered a plea of guilty to the charge of auto theft. He was represented in the trial court by court-appointed counsel and sentenced to serve a term of five years in the state penitentiary.
Subsequently, notice of .appeal was filed to review the judgment and sentence. A brief on behalf of appellant was filed in this court by the public defender.
After reviewing the facts contained in the record the public defender states in his brief that he “ . . . can find nothing which would arguably support an appeal.” Whereupon, he requested to be relieved as attorney of record for appellant under the rationale of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493. The record shows that the public defender has served a copy of said brief upon James H. Stephens, and, subsequent thereto, James H. Stephens filed here a brief pro se.
We have carefully examined the entire record on file here on behalf of appellant, including his own pro se brief of March 6, 1973, and find nothing therein sufficient to justify a reversal of the judgment and sentence. Accordingly, the judgment and sentence appealed is hereby
Affirmed.
LILES, Acting C. J., and McNULTY and BOARDMAN, JJ., concur.